Exhibit 10.1
SECOND AMENDMENT TO SHARE SUBSCRIPTION AGREEMENT
 
This SECOND AMENDMENT TO SHARE SUBSCRIPTION AGREEMENT (this “Second Amendment”)
is made as of May 17, 2011, by and between Canon Investment Holdings Limited, a
company organized under the laws of Hong Kong (“Canon” or the “Buyer”), and
Altair Nanotechnologies Inc., a company organized under the laws of Canada (the
“Altair” or “Company”).
 
W I T N E S S E T H:
 
WHEREAS, on September 20, 2010, Canon and Altair entered into a Share
Subscription Agreement, as amended by First Amendment to Share Subscription
Agreement dated February 16, 2011 (as amended, the “SSA”);
 
WHEREAS, Canon and Altair wish to enter into this Second Amendment to set forth
their mutual agreement to further amend the SSA, on the terms and conditions set
forth below;
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Buyer and the Company hereby agree as follows:


1.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them under the SSA.

 
2.
Canon hereby waives Section 5.03 of the SSA (No solicitation; Other Offers) and
any other provision of the SSA, in each case solely to the extent that such
provision could reasonably be construed to prohibit Altair from actively
soliciting or entering into agreements related to investments in, or purchases
of, Altair, its securities or its assets, and Canon hereby authorizes Altair to
engage in such solicitation and enter into such agreements.

 
3.
The “End Date” as defined in the SSA is hereby amended to be June 3, 2011 and
the parties agree that, if the SSA is not terminated prior to June 3, 2011, the
“Closing Date” under the SSA shall be June 3, 2011.

 
4.
Notwithstanding anything in the SSA to the contrary, either Altair or Canon
shall have the right to terminate the SSA at any time on or after the date
hereof, with or without reason, and that (i) the remainder of the first sentence
of Section 7.02 of the SSA (Effect of Termination) beginning from and including
the word "provided" is hereby deleted from the SSA and (ii) Section 8.04(b) of
the SSA (Termination Fee and Reimbursement) is hereby deleted from the SSA.

 
 
 

--------------------------------------------------------------------------------

 
5.
Each party hereby confirms that the execution, delivery and performance of this
Second Amendment by such party has been duly authorized by all necessary
corporate actions on the part of such party.

 
6.
This Second Amendment shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.

 
7.
This Second Amendment shall constitute an amendment to the SSA in accordance
with the terms thereof.  The SSA, as amended by this Second Amendment, shall
continue in full force and effect.  From and after the date hereof, references
to the SSA shall be deemed to be references to the SSA, as amended by this
Amendment.

 
[Remainder of the page intentionally blank]
 
 
 
 
 
 
2
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this SECOND AMENDMENT TO
SHARE SUBSCRIPTION AGREEMENT to be duly executed by their respective authorized
officers as of the day and year first above written.
 

  CANON INVESTMENT HOLDINGS LIMITED                  
 
By:
/s/ Yingcang Wei       Name:  Yingcang Wei       Title:  Chairman          


  ALTAIR NANOTECHNOLOGIES, INC.                  
 
By:
/s/ Terry M. Copeland       Name:  Terry M. Copeland       Title:  President and
CEO          



 


 
[Signature Page to Second Amendment to Share Subscription Agreement]